Citation Nr: 1033110	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  09-38 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim for entitlement to service connection for a stomach 
condition, to include a duodenal ulcer, a hiatal hernia, and 
peptic ulcer disease (PUD), and if so, whether the claim should 
be granted. 


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1947 to June 1948 and 
from July 1950 to September 1953.  This case comes before the 
Board of Veterans' Appeals (Board) on appeal from February and 
November 2008 rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Offices (ROs) in Winston-Salem, 
North Carolina, and Cleveland, Ohio.  
Where the claim in question has been finally adjudicated at the 
RO level and not appealed, the statutes make clear that the Board 
has a jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened, regardless of whether the 
previous action denying the claim was appealed to the Board.  
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  In this 
case, the RO denied entitlement to service connection for a 
duodenal ulcer in an unappealed March 1961 rating decision.  A 
subsequent rating decision in March 1979 continued the denial for 
service connection for an ulcer and also denied service 
connection for a hiatal hernia, PUD, and "other physical 
conditions of the GI system."  

The Veteran has made several attempts to reopen his claim, and 
was most recently denied in an unappealed May 1980 rating 
decision.  Since that time, the Veteran has been diagnosed with 
additional gastrointestinal disabilities including gastritis, 
gastrointestinal reflux disease (GERD), irritable bowel syndrome 
(IBS), and diverticulosis.  Typically, new disabilities are 
adjudicated on a de novo basis without regard to any prior 
denials that did not consider these diagnoses.  See Ephraim v. 
Brown, 82 F.3d 399 (Fed.Cir. 1996).  However, the Veteran's 
current claim for a stomach condition encompasses all 
gastrointestinal symptomatology, regardless of how that 
symptomatology is diagnosed.  See Clemons v. Shinseki, 23 Vet. 
App. 1 (2009).  Therefore, the issue in this case is properly 
characterized as a claim to reopen as it was filed after the RO's 
March 1979 decision that finally adjudicated the previous general 
claim for service connection for a gastrointestinal condition, as 
well as the previous denial of claims for service connection for 
a duodenal ulcer, a hiatal hernia, and PUD.  See 38 C.F.R. § 
3.156(a) (2009).  Thus, the Board must make an independent 
determination as to whether new and material evidence has been 
presented to reopen the claim for entitlement to service 
connection before reaching the merits of the service connection 
claim.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The reopened issue of entitlement to service connection for a 
stomach condition is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  The Veteran's initial claim for service connection for a 
duodenal ulcer was denied in an unappealed March 1961 rating 
decision.  Service connection for a hiatal hernia, PUD, and other 
physical conditions of the gastrointestinal system were also 
denied in a March 1979 unappealed rating decision.  The Veteran 
has made multiple attempts to reopen his claim, and was most 
recently denied in an unappealed May 1980 rating decision. 

2.  The evidence received since the May 1980 rating decision is 
not cumulative or redundant of the evidence previously of record 
and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim 
for service connection for a stomach condition, to include a 
duodenal ulcer, a hiatal hernia, and PUD.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for a duodenal ulcer was denied in an 
unappealed March 1961 rating decision.  The RO found that the 
evidence of record, consisting of service treatment records, 
post-service private and VA records, and a November 1953 VA 
neuropsychiatric examination report, did not establish the 
Veteran's duodenal ulcer was etiologically related to active duty 
service or a service-connected nervous disorder.  

The Veteran continued to pursue service connection for a 
gastrointestinal disability and in a March 1979 unappealed rating 
decision, the RO continued the denial for service connection for 
an ulcer and also denied service connection for a hiatal hernia, 
PUD, and "other physical conditions of the GI system."  The 
Veteran made additional attempts to reopen his claim, and was 
again denied in a May 1980 unappealed rating decision.  

A claim which has been finally denied in an unappealed rating 
decision or Board decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides that 
if new and material evidence is presented or secured with respect 
to a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence previously of record, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

In deciding whether new and material evidence has been submitted 
the Board looks to the evidence submitted since the last final 
denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  
The evidence added to the record since the May 1980 rating 
decision includes several medical opinions providing a link 
between the Veteran's gastrointestinal disorders and his service-
connected psychiatric disability (currently diagnosed as 
posttraumatic stress disorder (PTSD)).  In September 2007, a VA 
psychiatric examiner found that the Veteran's PTSD worsened his 
IBS, and a VA gastrointestinal examiner concluded that the 
Veteran's abdominal symptoms could be related to his service-
connected psychiatric disability.  Additionally, in an April 2008 
statement, the Veteran's private physician provided a link 
between exacerbations of the Veteran's anxiety and his 
gastrointestinal symptoms.  

These medical opinions are new evidence as they were not 
previously of record, and they provide evidence of a link between 
the Veteran's current gastrointestinal disorders and a service-
connected psychiatric disability.  They therefore pertain to an 
element of service connection that was previously lacking and 
raise a reasonable possibility of substantiating the claim.  
Reopening of the claim for service connection for a stomach 
condition is warranted based on the receipt of this new and 
material evidence.    

Given the favorable nature of the Board's decision to reopen the 
claim, the Board concludes that further discussion of this new 
and material claim-with respective to VA's duties to notify and 
assist the claimant pursuant to the Veterans Claims Assistance 
Act of 2000 (VCAA)-is not necessary.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126, and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  


ORDER

New and material evidence having been received, reopening of the 
claim for entitlement to service connection for a stomach 
condition, to include a duodenal ulcer, a hiatal hernia, and PUD, 
is granted.  


REMAND

In connection with his claim to reopen, the Veteran was provided 
VA psychiatric and gastrointestinal examinations in September 
2007.  While the examiners provided opinions addressing the 
etiology of the Veteran's disability, the Board finds that an 
additional VA examination is necessary to clarify the diagnosis 
of all current gastrointestinal disorders and to obtain an 
additional medical opinion.  The medical opinion of the September 
2007 VA psychiatric examiner was not accompanied by any 
supporting rationale, and the September 2007 VA gastrointestinal 
examiner's opinion was speculative as it only stated that the 
Veteran's symptoms "could" be related to his service-connected 
psychiatric disability.  The Court has held that medical opinions 
that are speculative, general, or inconclusive in nature cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

Once VA undertakes the effort to provide an examination for a 
service-connection claim, it must provide an adequate one.  Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, upon 
remand, the Veteran should be provided a VA gastrointestinal 
examination and medical opinion addressing the etiology of all 
currently diagnosed stomach disorders, including whether they are 
caused or aggravated by the Veteran's service-connected PTSD.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Afford the Veteran a VA 
gastrointestinal examination, with an 
appropriate examiner, to determine the 
nature and etiology of the claimed stomach 
condition.  The Veteran's claims file must 
be made available to the examiner prior to 
the examination, and the examiner must 
review the entire claims file in 
conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based on 
a review of the claims file, including the 
service treatment records and the medical 
opinions in support of the claims, as well 
as the Veteran's own lay history, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not (e.g., a 50 percent or greater 
probability) that any diagnosed 
gastrointestinal disorders are 
etiologically related to any incident of 
the Veteran's active service or 
are caused or aggravated by the Veteran's 
service-connected PTSD.

A complete rationale should be provided for 
all expressed opinions.

2.  After completion of the above 
development, the Veteran's claim should be 
readjudicated.  If the claim remains 
denied, furnish the Veteran and his 
representative a supplemental statement of 
the case and provide an adequate 
opportunity for response before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


